

PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS





PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS


EXHIBIT-10.2




FIRST MERCHANTS CORPORATION
EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(AS AMENDED, EFFECTIVE AS OF JANUARY 1, 2015)


ARTICLE I


ESTABLISHMENT AND PURPOSE


Section 1.01. Establishment of Plan. First Merchants Corporation, an Indiana
corporation (the “Company”), hereby establishes the First Merchants Corporation
Equity Compensation Plan for Non-Employee Directors (the “Plan”), effective as
of April 29, 2008 (the “Effective Date”), subject to the approval of the Plan at
the Company’s 2008 annual meeting of shareholders by the holders of a majority
of the shares of the Company’s common stock present and voting at that meeting
in person or by proxy.


Section 1.02. Purpose. The purpose of the Plan is to promote the interests of
the Company and its shareholders by more closely aligning the interests of the
Company and its Non-Employee Directors by requiring the payment of at least
five-eighths (5/8) of the Compensation payable to Non-Employee Directors for
their service in that capacity in Restricted Shares of the Company’s common
stock. A “Non-Employee Director” means any member of the board of directors of
the Company (the “Board”) who is not an employee of the Company or any of its
Subsidiaries. A “Subsidiary” means a corporation or other form of business
association of which shares (or other ownership interests) having fifty percent
(50%) or more of the voting power are, or in the future become, owned or
controlled, directly or indirectly, by the Company.


ARTICLE II


ADMINISTRATION


The Plan shall be administered by the Compensation and Human Resources Committee
of the Board (the “Committee”), which shall serve at the pleasure of the Board.
The Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and to adopt such
rules and regulations for administering the Plan as it may deem necessary to
comply with the requirements of the Plan or any applicable law. All actions
taken and interpretations made in good faith by the Committee, or taken or made
by any other person or persons to whom the Committee has delegated authority, in
the administration of the Plan shall be final and binding upon all interested
persons. All decisions by the Committee shall be made with the approval of not
less than a majority of its members. No member of the Committee shall be liable
for anything done or omitted to be done by him or her or by any other member of
the Committee or the Board in connection with the Plan, except for his or her
own willful misconduct or as expressly provided by statute.


ARTICLE III


PARTICIPATION; NON-EMPLOYEE DIRECTOR COMPENSATION


Section 3.01. Participation. All Non-Employee Directors shall automatically
become participants in the Plan with respect to all Compensation payable to them
for calendar quarters ending after the Effective Date, until the Plan is
terminated in accordance with the provisions of Article VII. “Compensation”
means any retainer, fee or other payment of any kind to which a Non-Employee
Director is entitled for services performed in that capacity, including, without
limitation, any additional amount payable to a Non-Employee Director for
chairing a Board committee, but excluding any “Director Option” granted under
the Company’s 1999 Long-Term Equity Incentive Plan (the “1999 Equity Incentive
Plan”).


Section 3.02. Non-Employee Director Compensation. The Board shall annually, or
at other times as the Board shall deem appropriate, determine the amount of
Compensation to be payable for services performed by Non-Employee Directors, in
accordance with applicable laws and regulations. Such Compensation shall be paid
quarterly, as of the last business day of each calendar quarter.


Section 3.03. Fraction Payable in Restricted Shares. A fraction of all
Compensation payable to Non-Employee Directors for calendar quarters ending
after the Effective Date, as determined by the Board from time to time, which
fraction shall not be less than five-eighths (5/8), shall be paid in Restricted
Shares, as defined in Section 3.04. In the absence of such determination, this
fraction shall be five-eighths (5/8). The number of Restricted Shares to be
issued to each Non-Employee Director shall be determined on the basis of the
Fair Market Value of such Shares as of the date (i.e., the last business day of
the calendar quarter) for which the Compensation is payable. The “Fair Market
Value” of a Restricted Share means the last reported sale price of a share of
the Company’s common stock on the relevant date, or if no sale took place, the
last reported sale price of a share on the most recent day on which a sale of a
share of stock took place as reported by NASDAQ or a national securities
exchange on which the Company’s stock is listed on such date. The shares shall
be issued as of the last business day of the relevant calendar quarter and shall
be credited to the Non-Employee Director’s stock account as soon as
administratively feasible thereafter, but in no event shall any such payment be
made later than the March 15 of the calendar year next following the calendar
year in which such shares were earned. To the extent Compensation payable in
Restricted Shares to a Non-Employee Director under this Section 3.03 would
result in a fractional share of common stock being issuable to such Non-Employee
Director, cash shall be paid to the Non-Employee Director in lieu of such
fractional share.


Section 3.04. Restrictions on Shares. A “Restricted Share” means a share of the
Company’s common stock that is nontransferable and subject to a substantial risk
of forfeiture, to the extent provided in this Section 3.04. The shares issued to
a Non-Employee Director in accordance with Section 3.03 may be registered in the
name of a nominee or held in such other manner as the Committee determines to be
appropriate. A book entry stock account will be established in the Non-Employee
Director’s name. The Non-Employee Director will be the beneficial owner of the
shares issued and credited to his or her stock account and, subject to the
restrictions set forth in this Section 3.04, he or she will have all rights of




--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS



beneficial ownership in such shares including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto.
The Company or its nominee will retain custody of the shares issued under this
Plan until (i) all of the restrictions have lapsed in accordance with Subsection
3.04(a), and (ii) the Non-Employee Director makes a specific request in writing
to the Company for such shares to be sold, transferred or delivered; provided,
however, at any time following the lapse of such restrictions, a Non-Employee
Director may request that a stock certificate, representing all or part of the
shares credited to his or her stock account on which the restrictions have
lapsed, be issued and delivered to the Non-Employee Director. None of the shares
issued under this Plan may be sold, transferred, assigned, pledged, encumbered
or otherwise alienated or hypothecated, unless and until, and then only to the
extent that, these restrictions have lapsed in accordance with Subsection
3.04(a).


(a)
Lapse of Restrictions. The restrictions set forth in the first paragraph of
Section 3.04 shall lapse on the earliest of the following dates: (i) the third
anniversary of the date as of which the Restricted Shares were issued if, as of
the date the restrictions are to lapse, the Non-Employee Director has continued
to serve in that capacity from the date as of which the Restricted Shares were
issued to the date of lapse; (ii) the date of the Non-Employee Director’s
retirement as a member of the Board after he or she has attained age fifty-five
(55); (iii) the date of the Non-Employee Director’s death; (iv) the date the
Non-Employee Director is determined to be totally and permanently disabled, as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”), or (v) the date of a “Change of Control,” as defined in the 1999
Equity Incentive Plan.



(b)
Forfeiture of Restricted Shares. In the event a Non-Employee Director’s service
as a member of the Board terminates prior to the date the restrictions on all or
part of the Restricted Shares issued pursuant to the Plan have lapsed in
accordance with Subsection 3.04(a), all shares still subject to the restrictions
shall be returned to or canceled by the Company and shall be deemed to have been
forfeited by the Non-Employee Director.



Section 3.05. Deferral of Compensation Paid in Restricted Shares. A Non-Employee
Director may elect to defer payment of all or part of his or her Compensation
that is payable in the form of Restricted Shares under the provisions of this
Article III, in accordance with the First Merchants Corporation 2007 Directors’
Deferred Compensation Plan (the “Directors’ Deferred Compensation Plan”),
modified as provided in the following sentences of this Section 3.05. A
Non-Employee Director who makes such an election shall be credited with Deferred
Stock Units (which may include fractional shares) equal to the number of
Restricted Shares that the Non-Employee Director would otherwise receive in
accordance with Section 3.03 of this Plan. The Non-Employee Director shall not
be deemed to be the beneficial owner of any shares of the Company’s stock that
the Non-Employee Director would have received had the election not been made,
and he or she shall not have the right to vote any such shares or to receive any
dividends or other distributions paid or made with respect thereto. However, in
lieu of the provision for crediting interest to a Non-Employee Director’s
Account under Section 3.4 of the Directors’ Deferred Compensation Plan, the
portion of the Non-Employee Director’s Account under the Directors’ Deferred
Compensation Plan that is credited with Deferred Stock Units shall be credited
with earnings each quarter equal to the dividends that would be payable on an
equivalent number of shares of the Company’s common stock. Notwithstanding
Section 4.2 of the Directors’ Deferred Compensation Plan, the only permissible
form of payment of the portion of the balance in the Non-Employee Director’s
Account under the Directors’ Deferred Compensation Plan credited with Deferred
Stock Units shall be a distribution of shares of Company common stock in a
single lump sum payment; provided, however, the Non-Employee Director shall
receive cash in lieu of a fractional share. The provisions of Section 3.04 of
this Plan shall supersede the vesting provisions of Section 4.4 of the
Directors’ Deferred Compensation Plan to the extent they may conflict.


ARTICLE IV


SHARES ISSUABLE UNDER PLAN


Section 4.01. Number of Shares. The shares issuable under the Plan shall be the
Company’s authorized but unissued, or reacquired, common stock, or shares
purchased in the open market. The maximum number of shares of common stock that
may be issued under the Plan shall be 500,000, as adjusted pursuant to Section
4.02.


Section 4.02. Adjustment. If the Company shall at any time increase or decrease
the number of its outstanding shares of common stock or change in any way the
rights and privileges of such shares by means of a payment of a stock dividend
or any other distribution upon such shares payable in common stock, or through a
stock split, reverse stock split, subdivision, consolidation, combination,
reclassification, or recapitalization involving common stock, then the numbers,
rights and privileges of the shares issuable under Section 4.01 shall be
increased, decreased or changed in like manner.


ARTICLE V


MISCELLANEOUS PROVISIONS


Section 5.01. No Right to be Elected. Neither the Plan nor any action taken
hereunder shall be construed as giving any Non-Employee Director any right to be
elected or re-elected as a director of the Company.


Section 5.02. Non-Assignment. A participant’s rights and interest under the Plan
may not be assigned or transferred, hypothecated or encumbered, in whole or in
part, either directly or by operation of law or otherwise (except, in the event
of a participant’s death, by will or the laws of descent and distribution),
including, without limitation, execution, levy, garnishment, attachment, pledge,
bankruptcy, or in any other manner; and no such right or interest of any
participant in the Plan shall be subject to any obligation or liability of such
participant.


Section 5.03. Compliance with Applicable Laws. No shares of the Company’s common
stock shall be issued hereunder unless counsel for the Company shall be
satisfied that such issuance will be in compliance with applicable federal,
state, local and foreign securities, securities exchange, and other applicable
laws and regulations.


Section 5.04. Withholding. It shall be a condition to the obligation of the
Company to issue shares of common stock hereunder that the participant pay to
the Company, to the extent required by law and upon its demand, such amount as
may be requested by the Company for the purpose of satisfying any liability to
withhold federal, state, local or foreign income or other taxes. A participant
in the Plan may satisfy the withholding obligation, in whole or in part, by
electing to have the Company withhold shares of common stock, otherwise issuable
under the Plan, having a Fair




--------------------------------------------------------------------------------



PART IV: ITEM 15. FINANCIAL STATEMENT SCHEDULES AND EXHIBITS



Market Value equal to the amount required to be withheld. If the amount
requested is not paid, the Company shall have no obligation to issue, and the
participant shall have no right to receive, shares of common stock.


Section 5.05. Unfunded Plan. The Plan shall be unfunded. The Company shall not
be required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of shares hereunder.


Section 5.06. Ratification of Actions Taken. By accepting any payment of
Non-Employee Director Compensation hereunder or other benefit under the Plan,
each participant, and each person claiming under or through him or her, shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board, or
the Committee.


Section 5.07. Registration. The appropriate officers of the Company shall cause
to be filed any registration statement required by the Securities Act of 1933,
as amended, and any reports, returns or other information regarding any shares
of common stock issued pursuant to the Plan as may be required by Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or any other applicable statute, rule or regulation.


Section 5.08. Governing Law. The interpretation, validity and enforcement of
this Plan shall, to the extent not otherwise governed by the Code or the
securities laws of the United States, be governed by the laws of the State of
Indiana.


Section 5.09. Headings. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions hereof. The use of the singular
shall also include within its meaning the plural, where appropriate, and vice
versa.


ARTICLE VI


AMENDMENT


The Board may amend the Plan at any time and from time to time, as it deems
advisable; provided, however, that no amendment shall become effective without
shareholder approval if such shareholder approval is required by any applicable
federal or state law, rule or regulation, or by the rules of NASDAQ or any
national exchange on which the Company’s common stock is listed; and provided,
further, that any such amendment shall comply with applicable provisions of Rule
16b-3 under Section 16 of the Exchange Act, as in effect from time to time, the
Code and the rules thereunder as in effect from time to time, and, to the extent
applicable, the Employee Retirement Income Security Act of 1974, as amended, and
the rules thereunder as in effect from time to time. No amendment of the Plan
shall materially and adversely affect any right of any participant with respect
to any shares of common stock of the Company theretofore issued without such
participant’s written consent.


ARTICLE VII


TERMINATION


This Plan shall terminate upon the earlier of (a) the Board’s adoption of a
resolution terminating the Plan, or (b) April 29, 2018, which is ten (10) years
from the date the Plan was initially approved and adopted by the shareholders of
the Company in accordance with Article VIII. No termination of the Plan shall
materially and adversely affect any of the rights or obligations of any person
without his or her written consent with respect to any shares of common stock of
the Company theretofore earned and issuable under the Plan.


ARTICLE VIII


SHAREHOLDER APPROVAL


The Plan shall be effective as of the Effective Date, contingent upon
shareholder approval and adoption at the 2008 annual meeting of the shareholders
of the Company. The shareholders shall be deemed to have approved and adopted
the Plan only if it is approved and adopted at a meeting of the shareholders
duly held by vote taken in the manner required by the securities laws of the
United States, the Code, and the laws of the State of Indiana, as applicable.
  




